             Case 1:17-cv-01145-RP Document 77 Filed 10/02/18 Page 1 of 5



                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION

YETI Coolers, LLC,
                                                Case No. 1:17-CV-01145
        Plaintiff,

        v.                                      Jury Trial Demanded

Walmart Inc., and Real Value, LLC,
d/b/a Simple Modern,

        Defendants.



     YETI COOLERS, LLC’S OPPOSED MOTION FOR STATUS CONFERENCE

        YETI respectfully requests that the Court schedule a half hour telephonic status

conference, at the Court’s earliest convenience, to help the parties resolve three discovery

issues. YETI does not bring this request lightly. But, after numerous discussions, the parties

are at an impasse. A central reason YETI brought this case is to stop Walmart’s sale of

infringing and       counterfeit YETI drinkware        products on     Walmart’s website,

www.walmart.com. YETI, therefore, seeks discovery from Walmart concerning these

products and Walmart’s policies and practices concerning the sales of unlawful products

on its website. (See, e.g., Dkt. 72-18, Request Nos. 2, 8, 17, 22-27; Ex. A, Request Nos.

67, 70-95). Walmart, however, refuses to provide meaningful discovery on either.

                             Issues for the Status Conference

1.      Whether Walmart should promptly provide the requested discovery about the
        Accused Products that Walmart admits it can identify

        Walmart refuses to provide discovery—or a reasonable date by which it will provide

discovery—relating to certain Accused Products that it admits it can identify because
          Case 1:17-cv-01145-RP Document 77 Filed 10/02/18 Page 2 of 5



Walmart claims YETI must first better identify all of the Accused Products. (Dkt. 71 at 9

(“YETI’s failure to define the Accused Products has already complicated fact discovery by

creating a lack of understanding between the parties as to what constitutes an Accused

Product.”)). YETI filed this lawsuit nearly 10 months ago, in December 2017. Yet, in its

recently filed Rule 12(e) Motion, Walmart states “in many cases, Walmart cannot

determine the exact allegedly infringing products.” (Dkt. 71 at 7 (emphasis added)). Clearly

then, Walmart can identify certain allegedly infringing products. Walmart should therefore

promptly provide discovery on those Accused Products, including the 34 products YETI

has specifically identified to date. (See, e.g., Dkt. 71-4; Dkt. 72-13 at 6-12).

2.     Whether Walmart should promptly provide the requested discovery about the
       Counterfeit Products sold on www.walmart.com

       Walmart refuses to produce its documents relating to counterfeit drinkware

products—those      bearing YETI’s trademarks          (i.e., “YETI,”     “RAMBLER,”     or

“COLSTER”) that are not actually YETI products—because YETI’s requests might

hypothetically ensnare some genuine YETI products and allegedly overburden Walmart.

(Dkt. 72-13 at 2; Ex. C (“search could potentially return thousands of documents”)). In

order to lessen the burden on Walmart, YETI has not asked Walmart to separate authentic

from counterfeit products. Once Walmart provides the requested discovery, if any of the

products are genuine, YETI will let Walmart know. (Dkt. 72-13 at 3). Furthermore, only

Walmart can review its records and identify all potentially counterfeit products bearing

YETI’s trademarks because products continually appear and disappear on Walmart’s

website, sometimes daily.


                                              2
         Case 1:17-cv-01145-RP Document 77 Filed 10/02/18 Page 3 of 5



3.     Whether Walmart should promptly provide the requested discovery about its
       website practices and procedures

       Walmart claims it is not liable for infringing and counterfeit products sold on its

own website, www.walmart.com. Accordingly, Walmart’s policies and practices about

infringing and counterfeit products sold on its website—such as whether and how Walmart

monitors and polices its website for infringing and counterfeit products—are highly

relevant. On April 30, Walmart agreed to produce at least some of these documents. (Ex.

B, Resp. to Request Nos. 70-72, 74-76, 82-84, 93). But, over five months later, Walmart

has produced only publicly available information, has not provided all of its responsive

documents, and will not provide a date by which it will do so. (See Dkt. 72-13 at 4).

                              *                *             *

       YETI appreciates the Court’s time and attention to these issues and looks forward

to discussing them at a status conference.

Dated: Oct. 2, 2018                          Respectfully submitted,

                                             By: /s/ Marc S. Cooperman
                                             Joseph R. Knight
                                             Texas Bar No. 11601275
                                             jknight@ebbklaw.com
                                             Ewell, Brown, Blanke, & Knight LLP
                                             111 Congress Avenue
                                             Suite 2800
                                             Austin, Texas 78701
                                             Telephone: (512) 770-4010
                                             Facsimile: (512) 684-7681

                                             Joseph J. Berghammer (admitted in the Western
                                             District of Texas)
                                             Illinois Bar No. 6273690
                                             jberghammer@bannerwitcoff.com


                                               3
Case 1:17-cv-01145-RP Document 77 Filed 10/02/18 Page 4 of 5



                           Marc S. Cooperman (admitted in the Western
                           District of Texas)
                           Illinois Bar No. 6201035
                           mcooperman@bannerwitcoff.com
                           Kevin Dam (pro hac vice)
                           Illinois Bar No. 6326791
                           kdam@bannerwitcoff.com
                           Banner & Witcoff, Ltd.
                           Ten South Wacker Drive
                           Suite 3000
                           Chicago, IL 60606-7407
                           Telephone: (312) 463-5000
                           Facsimile: (312) 463-5001

                           ATTORNEYS FOR YETI COOLERS, LLC




                             4
          Case 1:17-cv-01145-RP Document 77 Filed 10/02/18 Page 5 of 5



                               CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2018, I caused the foregoing document to be

electronically filed with the Clerk of the court pursuant to the Electronic Filing Procedures and

using the CM/ECF system, and that a true and correct electronic copy was thereby caused to be

served on Defendants by and through its counsel of record.



                                             /s/ Marc S. Cooperman


                                            BANNER & WITCOFF, LTD.
                                            10 South Wacker Drive, Suite 3000
                                            Chicago, IL 60606
                                            Telephone: 312 (463)-5000
                                            Facsimile: 312 (463)-5001




                                               5
